Title: To George Washington from Anne-César, chevalier de La Luzerne, 14 December 1780
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            
                                Monsieur.
                                A Philadelphie le 14. Xbre December 1780
                            
                            Le Colonel Fleury et le Chevalier Du Plessis Mauduit, qui ont eu l’honneur de servir sous les ordres de
                                Votre Excellence, desirent être admis aux avantages que le Congrès a accordés aux Officiers qui n’ayant pas d’employ
                                actif dans l’armée par sa nouvelle composition doivent cependant recevoir à la paix la demi paye ainsi que ceux qui
                                sont dans le service immediat. J’en ai parlé à quelques membres du Congrès qui m’ont assuré que ces Messieurs servant
                                dans le moment actuel dans une Armée employée directement à la cause commune, ils pouvoient esperer la même faveur que
                                les Officiers retirés si Votre Excellence vouloit bien prolonger leur Congés par une permission particuliere. Sachant
                                d’ailleurs qu’ils ont été assés heureux pour meriter par leur conduite Vos bontés, j’ose Vous supplier de les leur
                                accorder de nouveau dans cette occasion, etant bien persuadé qu’ils feront tout au monde pour en meriter la
                                continuation.
                            Vous connoisés les sentimens d’attachement et de respect avec lesquels j’ai l’honneur d’être Monsieur De
                                Votre Excellence le très humble et très obeissant Serviteur,
                            
                                Le chr de la luzerne
                            
                        
                        TranslationSirPhilada 14th Decemr 1780
                            Colonel Fleury and the Chevr Duplessis who have had the honor to serve under the orders of your
                                Excellency, are desirirous of being admitted to the Advantages which the Congress have allowed to those Officers, who
                                not having an active employ in the Army by the new arrangement, are intitled to receive, after the peace, the Half
                                pay, as well as those who are in immediate service. I have spoken about it to some Members of Congress, who have
                                assured me, that those Gentlemen actually serving at this time in an Army employed in the common cause, may expect the
                                same favors as those Officers who retire, if your Excellency pleases to prolong their Furlough, by a particular
                                permission. Knowing, besides, that they have been so happy as to merit, by their conduct, your good opinion—I venture
                                to interest myself in their behalf upon the present occasion, being well persuaded that they would exert themselves to
                                the utmost to merit a continuation. You know the sentiments of Attachment with which I have the honor to be
                                &c.
                            
                                Le Chevr de la Luzerne
                            
                        
                    